          Case 1:18-mc-02859-PAC Document 138 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE: ZIMMER M/L TAPER HIP                                    :
PROSTHESIS OR M/L TAPER                                        :   MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV                                   :
TECHNOLOGY AND                                                 :   18-MD-2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS                                   :   18-MC-2859 (PAC)
LIABILITY LITIGATION                                           :
                                                               :   ORDER NO. 52
This Document Relates to All Cases                             :
---------------------------------------------------------------x

HONORABLE PAUL A. CROTTY, United States District Judge:

        On November 23, 2020, the Parties submitted briefs regarding the order in which the

Court should try the four bellwether cases. The Parties supplied responsive briefs on December

10. On December 15, the Court heard oral argument from the Parties. Upon due consideration

of the Parties’ submitted materials and oral representations, the Court now orders that the four

bellwether trials will proceed in the following order: (1) Nutting, 19-cv-699; (2) Pride, 18-cv-

10649; (3) Goode, 19-cv-03504; and (4) Little, 18-cv-10393.

        MDL consolidation’s “central purpose” is “promoting [the] ‘just and efficient’ resolution

of the parties’ disputes.” In re Gen. Motors LLC Ignition Switch Litig., Nos. 14–MD–2543

(JMF), 14–MC–2543 (JMF), 2015 WL 3619584, at *12 (S.D.N.Y. June 10, 2015) (quoting 28

U.S.C. § 1407(a)). In turn, “the primary purpose of bellwether trials is to provide data points for

settlement discussions with respect to the universe of cases [within the MDL] . . . .” In re Gen.

Motors LLC Ignition Switch Litig., Nos. 14–MD–2543 (JMF), 14–MC–2543 (JMF), 2016 WL

1441804, at *9 (S.D.N.Y. Apr. 12, 2016).

        The Court considered the Parties’ arguments with these purposes in mind, and noted

substantial agreement between and among them. For instance, the Parties agree that the Court

should try Nutting before Little and Pride before Goode. In other words, they agree that Nutting

                                                         1
         Case 1:18-mc-02859-PAC Document 138 Filed 12/16/20 Page 2 of 2




is the most representative Category One case and Pride is the most representative Category Two

case. Zimmer represents that trying a Category One case first could lead to the resolution of all

Category One cases in the MDL, while they will need multiple Category Two trials before

considering settlement of Category Two cases. Plaintiffs, on the other hand, prefer to try a

Category Two case first, because no Category Two cases have been resolved to date.

       The Court finds that (1) beginning with Nutting offers the best chance for the earliest

resolution of a significant portion of the MDL cases; (2) trying Pride second and Goode third

will provide the Parties with useful data points regarding Category Two cases, about which there

is presently a lack of information; and (3) it is appropriate to schedule Little as the last bellwether

trial, because Nutting might obviate the need to try Little. Accordingly, the four bellwether trials

will proceed in the order indicated.



Dated: New York, New York                             SO ORDERED
       December _16__, 2020


                                                      ________________________
                                                      PAUL A. CROTTY
                                                      United States District Judge




                                                  2
